Citation Nr: 9931127	
Decision Date: 10/13/99    Archive Date: 11/12/99

DOCKET NO.  95-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory 
disorder, to include emphysema, as a residual of exposure to 
asbestos or toxic fumes.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for anxiety, depression 
and emotional disorders, emphysema, heart disease, coronary 
artery disease, stroke, Alzheimer's disease, and a growth on 
the throat, secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from May 1961 to January 
1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues on the title page of this decision were remanded 
by the Board in October 1997.  

The veteran has indicated in a statement received in January 
1999, that he desires service connection for colon cancer.  
This issue has not been adjudicated, and is referred to the 
RO for appropriate action. 


REMAND

In January 1999, the veteran reported that he was awarded 
disability benefits by the Social Security Administration 
(SSA).  However, the SSA records have not been obtained and 
considered by the RO.  To properly adjudicate this case, the 
RO should obtain the SSA decision and supporting medical 
documents.

In the informal hearing presentation in August 1999, the 
representative appears to have claimed service connection for 
heart disease and respiratory disability as the result of the 
veteran's tobacco use.  The RO has not considered the claim 
for service connection for heart disease and respiratory 
disability on this basis.  These claims are inter- related to 
the claims that are properly before the Board, and should, 
therefore, be adjudicated.

In addition, in a statement received at the RO in July 1999, 
the veteran's representative requested a hearing at the RO 
before a hearing officer.   

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the veteran.  The 
RO should obtain the SSA decision itself 
and all supporting medical documents.

2.  The RO should schedule the veteran 
for a hearing at the RO before a hearing 
officer.

3.  Thereafter, the RO should adjudicate 
the issues of service connection for 
respiratory problems and heart disease 
secondary to smoking tobacco use, to 
include determinations as to whether 
these claims are well grounded, i.e., 
supported by competent evidence.  If, and 
only if, these claims are well grounded, 
any additional development specified in 
relevant guidelines should be 
accomplished.

4.  After the above development has been 
completed, the issues set forth on the 
title page of this decision should be 
readjudicated.  If the decision with 
respect to any claim to which a notice of 
disagreement has been filed remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











